GREMILLION, Judge.
The plaintiff, Pamela Bordelon, appeals the judgment of the workers’ compensation judge granting an exception of subject *173matter jurisdiction in favor of the defendant, Tunica Biloxi Indian Tribe of LA, d/b/a Paragon Casino and Resort, dismissing her workers’ compensation claim with prejudice. Tunica Biloxi filed the exception claiming that it was immune from suit in the Louisiana Department of Labor, Office of Workers’ Compensation, due to its sovereign status as an Indian nation.
After reviewing the law and the evidence, we conclude that the.issue in this matter is essentially identical to that raised in our recent decision of Ortego v. Tunica Biloxi Indians of LA, d/b/a Paragon Casino, 03-1001 (La.App. 3 Cir. 2/4/04), 865 So.2d 985. Finding our opinion in OHego controlling, we affirm the dismissal of Bordelon’s suit.
CONCLUSION
For the foregoing reasons, the judgment of the workers’ compensation judge granting Tunica Biloxi’s exception of lack of subject matter jurisdiction is affirmed. The costs of this matter are assessed to the plaintiff-appellant, Pamela Bordelon.
AFFIRMED.